DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 20130245329 A1 (hereafter referred to as Lin) in view of Higbie, US 20170103754 A1 (hereafter referred to as Higbie) in view of Nahass et al., US 20180130092 A1 (hereafter referred to as Nahass).
A.	Regarding claim 17, Lin teaches a system (abstract, “Methods, systems, and apparatus, including computer programs encoded on a computer-readable storage medium, for serving content to a user. “) comprising: 
memory with instructions encoded thereon (p. 86, “The memory 604 stores information within the computing device 600. In one implementation, the memory 604 is a computer-readable medium. In one implementation, the memory 604 is a volatile memory unit or units. In another implementation, the memory 604 is a non-volatile memory unit or units.”); and one or more processors that, when executing the instructions (p. 85, “The processor 602 can process instructions for execution within the computing device 600, including instructions stored in the memory 604 … ”), are caused to perform operations comprising: 
5determining that a type of a selected content selected to be presented at a break point  within a content stream to a user (p.25, “A website, for example, can include one or more resources 105 associated with a domain name and hosted by one or more servers. An example website is a collection of web pages formatted in hypertext markup language (HTML) that can contain text, images, multimedia content, and programming elements, such as scripts.” And p. 27, “The data representing the resource 105 can also include data specifying a portion of the resource 105 or a portion of a user display, such as a presentation location of a pop-up window or a portion of the resource 105, in which alternative content (e.g., advertisements) can be presented. These specified portions of the resource 105 or user display can be referred to as content item slots. “) is an interactive type (p. 30, “For example, a reference (e.g., URL) to the resource for which the content item slot is defined, a size of the content item slot, and/or media types that are available for presentation in the content item slot can be provided to the content management system 110.” And p. 67, “Particular URLs or particular domains can be categorized as either being informative or response-oriented, and the content management system 302 can either lower or raise an associated information score, respectively, in response to identifying a landing page associated with a content item as being classified as informative or response-oriented.”); 
responsive to determining that the type is an interactive type (p. 67, “Particular URLs or particular domains can be categorized as either being informative or response-oriented, and the content management system 302 can either lower or raise an associated information score, respectively, in response to identifying a landing page associated with a content item as being classified as informative or response-oriented.”), determining an interaction score for the user (p. 32, “The content management system 110, in response to receiving a request for content from a user device 106, can determine an expected activity score for the user of the user device 106.”), the interaction score being based on prior interactivity of the user with content presented to the user (p. 32, “An expected activity score can be determined for a user or a user device, for example, as a ratio of the number of previous interactions with content items in a same context as the current request to the number of impressions presented to the user or user device in the context over a particular period of time.”); 
assembling a content segment, content segment including an additional message based on the interaction score being less than a threshold interaction value (p. 35, “If the expected activity score is less than the threshold, a second type of content (e.g., informative content) can be served to the user in response to the request.” And p. 61, “As another example, if the expected activity score is less than the threshold, a second type of content (e.g., informative content) can be served to the user in response to the request.”), and the content segment excluding the additional message based on the interaction score being equal to or greater than the threshold interaction value (p. 34, “If the expected activity score exceeds the threshold, the content management system 110 can select one or more content items of one or more types of content, such as action-soliciting content, to serve to the user.” And p. 61, “As described above, if the expected activity score is more than a threshold, a first type of content (e.g., action-soliciting content) can be served to the user/device.”); and 
providing the assembled content segment to be presented at the break point within the content stream. Lin does not specifically teach the content segment is an audio segment.  However, in the same field of endeavor, Higbie teaches assembling an audio segment (Fig. 3 & [0110] lines 4-6, the plug-in combines ([0113] lines 1-4, the interactive advertisement content includes instruction on how to interact with the advertisement S310)., the audio segment including an additional message ([0113] lines 1-4, the selected advertisement content is played with instructions for users on how to interact to the advertisement); and the audio segment excluding the additional message (the main content of advertisement S310 (selected content), an audio cue signal ([0016] 1-4 from bottom, prompt is followed by a beep)) into a single interactive content stream (Fig. 11A, 1105)) and providing the assembled audio segment to be presented at the break within the audio stream (p. 109 lines 7-11, Before the advertisement break time starts, the plug-in already completes the requesting and receiving of the advertisement selected and transmitted by the server as well as its corresponding advertising content). It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to substitute an assembled audio segment from Higbie for the content items from Lin to expand the reach of Lin’s content delivery system by making adaptions for audio segments and also boost user engagement with selected content items.
Lin-Higbie does not specifically teach the interactive type requesting one or more user actions other than input supplied using a graphical user interface. However, in the same field of endeavor, Nahass teaches the interactive type requesting one or more user actions other than input supplied using a graphical user interface (p. 13, “The following description primarily focuses on interactive media, such as a preview presentation session or demonstration of an interactive application or game.” See p. 64, “At stage 540, an event handler on the client device detects an interaction event and, at stage 545, transmits a description of the detected interaction event to the remote host server.” And see p. 73, “…[T]he data set may include, for each device movement event, a corresponding start time and duration. In some implementations, the device movement data may also include more detailed information such as how substantial the movement was, direction (e.g., yaw, pitch, roll) of the movement, and whether the movement was unidirectional or a back-and-forth movement like a shake.”) and determining an interaction score for the user (p. 82, “At stage 640, the interaction analyzer calculates an interaction score for each segment.”).

B.	Claim 1 is a method comprising steps similar to the functions of the system (Lin, abstract, “Methods, systems, and apparatus, including computer programs encoded on a computer-readable storage medium, for serving content to a user. “) of claim 17 above. Claim 1 is rejected on the same rationale as claim 17.

C.	Claim 9 is a non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions, when executed (Lin, p. 85, “The processor 602 can process instructions for execution within the computing device 600, including instructions stored in the memory 604 … ” And p. 86, “… In one implementation, the memory 604 is a computer-readable medium.” , causing one or more processors to perform operations, the instructions similar to the functions of claim 17, above. Claim 9 is rejected on the same rationale as claim 17.

D.	Regarding dependent claims 2 and 10 and 18, Lin-Higbie-Nahass teaches the system of claims 1 and 9 and 17, as cited above. Lin-Hahass does not specifically teach wherein the assembled audio segment further comprises an audio clip. However, in the same field of endeavor, Higbie teaches wherein the assembled audio segment further comprises an audio clip (Higbie,  the main content of advertisement S310 (selected content), an audio cue signal ([0016] 1-4 from bottom, prompt is followed by a beep)) into a single interactive content stream (Fig. 11A, 1105)).  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Nahass to substitute an audio clip from Higbie for the hypermedia content from Lin-Nahass to expand integration for hypermedia content to facilitate greater interest in the interactive advertisement and thus provide better audio.

E.	Regarding dependent claims 3 and 11 and 19, Lin-Higbie-Nahass teaches the system of claims 2 and 10 and 18, as cited above. Lin-Nahass does not specifically teach wherein the audio clip in the assembled audio segment is shorter in duration in comparison to the additional message in the assembled audio segment. However, in the same field of endeavor, Higbie teaches wherein the audio clip in the assembled audio segment is shorter in duration in comparison to the additional message in the assembled audio segment (p. 257, lines 3-4, the audio cue signal may be a beep.). It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Nahass to substitute a cue signal from Higbie for the hypermedia content from Lin-Nahass to facilitate greater interest in the interactive advertisement and thus prompt the user with different sound effects.

F.	Regarding dependent claims 4 and 12 and 20, Lin-Higbie teaches the system of claims 2 and 10 and 18, as cited above. Lin-Nahass does not specifically teach wherein the additional message precedes the audio clip, and wherein the audio clip further precedes the selected content. However, in the same field of endeavor, Higbie teaches wherein the additional message precedes the audio clip (p. 257 lines 1-6, the instruction to interact message is followed by the audio cue signal), and wherein the audio clip further precedes the selected content (p. 21 lines 6-8, the instruction to interact and the audio cue signal can be played at the beginning of the interactive content. The interactive content (Fig. 171A, 1105) comprises the main content of the ad (fig. 3, S310).). For motivation for combination see claim 18 above.

G.	Regarding dependent claims 5 and 13, Lin-Higbie-Nahass teaches the non-transitory computer-readable medium of claims 2 and 10, wherein the type of the selected content is an interactive content (Lin, p. 67, “Particular URLs or particular domains can be categorized as either being informative or response-oriented, and the content management system 302 can either lower or raise an associated information score, respectively, in response to identifying a landing page associated with a content item as being classified as informative or response-oriented.” ). Lin-Nahass does not specifically teach wherein the additional message identifies an interaction in association with the interactive content. However, in the same field of endeavor, Higbie teaches wherein the additional message identifies an interaction in association with the interactive content (Higbie, Fig. 3, p. 0112 lines 1-4, as soon as the advertising content starts playing, the plug-in turns on the user devices microphone S317 to listen to user's audio command p. 773 lines 1-4, the plug in plays an instruction on how to interact with the advertisement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Nahass to substitute an additional message with association from Higbie for the interaction activity from Lin-Nahass  to improve the customer experience by providing further information to customers and provide guidelines that will entice the customer and thereby increase reactions to the interactive content. 

H.	Regarding dependent claims 6 and 14, Lin-Higbie-Nahass teaches the non-transitory computer-readable medium of claims 1 and 9, wherein the instructions to determine whether to include the additional message with the selected content for the user as cited above. Lin-Nahass does not specifically teach comprise instructions to: comprise instructions to: determine whether characteristics of the user satisfy user interaction criteria; and responsive to determining that the characteristics of the user do not satisfy the user interaction criteria, include the additional message in the assembled audio segment. However, in the same field of endeavor, Higbie teaches determine whether characteristics of the user satisfy user interaction criteria (Fig.3, p. 102 lines 1-4, the selection of interactive content may be based on user actions or characteristics. If a user usually interacts to an advertisement using touch input, an ad banner $318 may be displayed for the user to interact to. If the user does not usually interact with the ad banner, an audio instruction $310 will be played on how to interact with the advertisement); and responsive to determining that the characteristics of the user do not satisfy the user interaction criteria, include the additional message in the assembled audio segment (Fig. 3, The plug-in displays a clickable banner ad S307. If the user interacts with the ad by touching the clickable banner, the next flow S318 starts and the audio instruction S310 is skipped. If the user does not interact with the clickable banner S307, then the mic is activated at $309 then the instruction S310 is played). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Nahass to substitute  the selected message from Higbie for the informative content from Lin-Nahass to improve the ability to gather a profile of customer past interactions by using a common message for a customer to consider as a reference message.

I.	Regarding dependent claims 8 and 16, Lin-Higbie-Nahass teaches the non-transitory computer-readable medium of claims 1 and 9, as cited above. Lin-Nahass does not specifically teach wherein the instructions further comprise instructions to: receive a device identifier of a device used by the user; and determine the interaction type based on the device identifier of the device used by the user. However, in the same field of endeavor, Higbie teaches wherein the instructions further comprise instructions to: receive a device identifier of a device used by the user (p. 703 lines 1-3 from bottom, the interactive content is selected based on user device); and determine the interaction type based on the device identifier of the device used by the user (p. 77 lines 1-5, the interaction phrase may be based on user device. For example, if the device is an Apple device such as an iPhone, the interaction phrase would be “Hey Siri”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Nahass to substitute interaction type based on device brand from Higbie for the different interaction types from Lin-Nahass to tailor the interactions to the device brand and thereby facilitate another dimension of user interaction and improve click through rates for the user.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Higbie and Nahass as applied to claims 1 and 9 above, and further in view of  Delgado, US 20150269627 A1 (hereafter referred to as Delgado).
A.	Regarding dependent claims 7 and 15, Lin-Higbie-Nahass teaches the non-transitory computer-readable medium of claims 1 and 9, as cited above. Lin-Higbie-Nahass does not specifically teach wherein the instructions to determine the interaction score for the user further comprise instructions to: access user characteristics of the user, the user characteristics comprising characteristics associated with prior voice recordings provided by the user; and apply a machine learning model to the user characteristics of the user. However, in the same field of endeavor, Delgado wherein the instructions to determine the interaction score for the user further comprise instructions to: access user characteristics of the user, the user characteristics comprising characteristics associated with prior voice recordings provided by the user (Delgado, [0038] lines 3-8, Profiling engine can retrieve voice media that was previously recorded by the user to create a user profile); and apply a machine learning model to the user characteristics of the user (Delgado, [0046] lines 4-6, Use one of machine learning algorithms to build user profile). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin-Higbie-Nahass to substitute characteristics of prior voice recordings from Delgado for the characteristics from Lin-Higbie-Nahass to improve future content selections by refined the interaction scores by including other rate of engagement with the content.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao, US 20190324602 A1, target profile submitted with interactive media by an advertisement company and after reviewing interactive media solicits user inputs including interactions such as taking a photo.
Bhaya et al., US 20180190275 A1, teaches a content promotional campaign including a content object. User interaction with content objects includes user interaction other than graphical user interface selections such as voice response, gestures and shaking.
Huber, US 20150279227 A1, teaches generating interaction data from any type of computer input (e.g., keyboard, mouse, touch screen, voice commands, and gesture input) and compiling interaction data based on other type of interaction data.
Han et al., US 20140280214 A1, developing user profiles of past behavior indicated by activities such as sharing, hovering, shaking. The user profiles are used for determination matching promotional content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452